IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,007




EX PARTE CHARLES ANTHONY COLBERT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 926096-A IN THE 177TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to sixty years’ imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction. Colbert v. State, No. 14-06-1141-CR (Tex. App. - Houston [14th], delivered September
13, 2007, no pet.)
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.  Appellate counsel filed an affidavit with the trial
court.  Based on that affidavit, the trial court has entered findings of fact and conclusions of law that
appellate counsel failed to timely notify Applicant that his conviction had been affirmed and failed
to advise him of his right to petition for discretionary appeal pro se, because counsel never received
notice of the affirmance from the court of appeals.  The trial court recommends that relief be granted.
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Fourteenth Court of Appeals in Cause No. 14-06-1141-CR that affirmed his conviction in Case
No. 926096 from the 177th Judicial District Court of Harris County.  Applicant shall file his petition
for discretionary review with the Fourteenth Court of Appeals within 30 days of the date on which
this Court’s mandate issues.
 
Delivered: October 1, 2008
Do not publish